     Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 1 of 6 Page ID #:932

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL                             JS-6
 Case No.       CV 20-3691 PSG (ASx)                                        Date   July 28, 2020
 Title          Tina Marie Bradford v. Los Angeles County Office of Education et al.




 Present: The Honorable        Philip S. Gutierrez, United States District Judge
                   Wendy Hernandez                                          Not Reported
                      Deputy Clerk                                         Court Reporter
            Attorneys Present for Plaintiff(s):                  Attorneys Present for Defendant(s):
                       Not Present                                           Not Present
 Proceedings (In Chambers):           The Court GRANTS the motions to dismiss and DENIES the
                                      motion to deem Plaintiff a vexatious litigant

       Before the Court is Defendants Los Angeles County Office of Education (“LACOE”),
and York Risk Services Group, Inc.’s (“York”) (collectively, “Defendants”) motions to dismiss
the complaint. See Dkts. # 13, 16. Also before the Court is Defendant LACOE’s motion to
deem Plaintiff Tina Marie Bradford (“Plaintiff”), proceeding pro se, a vexatious litigant. See
Dkt. # 17 (“MVL”). Plaintiff has not opposed. The Court finds the matter appropriate for
decision without oral argument. See Fed. R. Civ. P. 78; L.R. 7-15. Having considered the
moving, opposing, and reply papers, the Court GRANTS the motions to dismiss and DENIES
the motion to deem Plaintiff a vexatious litigant.

I.       Motions to Dismiss

        Plaintiff filed the complaint in this action on April 22, 2020, alleging that she was injured
while working as a substitute teacher for LACOE. See Complaint, Dkt. # 1 (“Compl.”). Among
other grounds, Defendants move for dismissal based on insufficient service of process, statute of
limitations, res judicata, collateral estoppel, and failure to file a claim pursuant to the
Government Tort Claims Act. See generally Dkts. # 13, 16.

       Defendants’ motions were filed on May 28, 2020, with a hearing scheduled for August 3,
2020. See id.; Dkt. # 22. Pursuant to Local Rule 7-9, Plaintiff was required to oppose the
motions by July 13, 2020. As of this date, although Plaintiff has filed a Demand for Jury Trial,
see Dkt. # 23, Plaintiff has not filed any opposition to Defendants’ motions to dismiss. Pursuant
to Local Rule 7-12, the Court deems Plaintiff’s failure to file a timely opposition as consent to
granting the motions. Accordingly, Defendants’ motions to dismiss the complaint are
GRANTED.


CV-90 (10/08)                                CIVIL MINUTES - GENERAL                               Page 1 of 6
     Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 2 of 6 Page ID #:933

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     CV 20-3691 PSG (ASx)                                      Date   July 28, 2020
    Title        Tina Marie Bradford v. Los Angeles County Office of Education et al.

II.         Motion to Deem Plaintiff a Vexatious Litigant

       The Court turns to LACOE’s motion to deem Plaintiff a vexatious litigant under
California Code of Civil Procedure § 391, see MVL, which Plaintiff has not opposed.

            A.    Background1

                  i.     Worker’s Compensation Claims and Appeals

       In 2012, Plaintiff filed a worker’s compensation claim against LACOE, Case No.
ADJ8736268, and the parties settled the claim on January 23, 2013. See RJN, Ex. A. The
settlement resolved Plaintiff’s claims for injuries to her skin, face and psychiatric/nervous
system during her employment with LACOE. See id. The settlement was approved by the
Workers Compensation Appeals Board (“WCAB”) on January 28, 2013, and an award was
granted by the WCAB. See id., Ex. B.

       Plaintiff then filed another worker’s compensation claim against LACOE in July 2015,
and on March 23, 2018, after a full trial on the merits, the WCAB entered judgment against
Plaintiff in Case No. ADJ10064793. See id., Ex. C. The WCAB concluded that Plaintiff’s
claims did not arise from an industrial injury, and that her claim related to the prior, settled
claim. See id.




1
  LACOE has filed a request for judicial notice of various publicly filed or recorded documents,
including those filed in other actions. See Request for Judicial Notice, Dkt. # 17-2 (“RJN”).
Under Federal Rule of Evidence 201 a court may take judicial notice of facts not subject to
reasonable dispute because they (1) are generally known within the court’s territorial
jurisdiction, or (2) can be accurately and readily determined from sources whose accuracy cannot
reasonably be questioned. Fed. R. Evid. 201(b). A federal court “may take notice of
proceedings in other courts, both within and without the federal judicial system, if those
proceedings have a direct relation to matters at issue.” United States v. Black, 482 F.3d 1035,
1041 (9th Cir. 2007). In addition, the Court “can take judicial notice of ‘[p]ublic records and
government documents available from reliable sources on the Internet.’” Gerritsen v. Warner
Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1033 (C.D. Cal. 2015). The Court concludes the
documents are the proper subject of judicial notice and GRANTS the request.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 2 of 6
  Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 3 of 6 Page ID #:934

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
 Case No.       CV 20-3691 PSG (ASx)                                      Date   July 28, 2020
 Title          Tina Marie Bradford v. Los Angeles County Office of Education et al.

        Plaintiff then sought reconsideration of her claims against LACOE by the WCAB. See
id., Ex. D. On May 3, 2018 the WCAB denied Plaintiff’s Petition for Reconsideration because
her claims had already been settled. See id. The WCAB explained:

         “[Plaintiff] worked as a substitute teacher for [LACOE] [and] alleges a cumulative
         trauma injury during the period 8/1/2009 through 8/1/2010 based upon exposure at work
         that led to an infection, resulting in [Plaintiff] claiming injury to the arms, lower
         extremities, eyes, skin, cervical cancer, hypothyroidism, acid reflux, and internal
         complaints . . . . [Plaintiff] had another prior claim for a specific injury (ADJ8736268)
         which previously settled and covered the same industrial complaints.”

Id.

       Plaintiff then filed a petition for writ of review of the matter to the California Court of
Appeal, which was denied on July 30, 2018. See id., Ex. E. Plaintiff then petitioned to the
California Supreme Court for review of the same matter, but was denied on September 19, 2018.
See id., Ex. F.

       Plaintiff then filed a Petition for Writ of Certiorari to the United States Supreme Court.
See id., Exs. G, H. Plaintiff’s Petition was denied on June 24, 2019. See id. Plaintiff filed a
Petition for Rehearing to the United States Supreme Court, but was denied on August 28, 2019.
See id., Exs. I, J.

                 ii.    Los Angeles County Superior Court Action

       Plaintiff filed a personal injury complaint on October 17, 2019 in Los Angeles Superior
Court against LACOE, Case No. 19STCV37015. See id., Ex. M. Plaintiff alleged, among other
things, that she contracted a staph infection while working for LACOE. See id. On January 8,
2020, the court granted LACOE’s demurrer without leave to amend, because Plaintiff’s claims
were barred by res judicata and/or collateral estoppel, and the statute of limitations. See id., Ex.
N. Plaintiff then filed a motion for reconsideration. See id., Ex. O. On February 28, 2020, the
court denied the motion. See id., Ex. P.

                 iii.   This Action

       Plaintiff initiated this action on April 22, 2020 against LACOE and York. See Compl. In
Plaintiff’s complaint, Plaintiff references the state court action. See id. at 3. Plaintiff alleges that


CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 3 of 6
     Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 4 of 6 Page ID #:935

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
    Case No.     CV 20-3691 PSG (ASx)                                      Date   July 28, 2020
    Title        Tina Marie Bradford v. Los Angeles County Office of Education et al.

she was injured at juvenile hall facilities while working as a substitute teacher for LACOE, and
was “exposed to and contacted, with multiple exposure a STAPH (Staphylococcus) skin disease
that spread over 100% of the body.” See id. at 4.

            B.     Legal Standard

        “[T]here is strong precedent establishing the inherent power of federal courts to regulate
the activities of abusive litigants by imposing carefully tailored restrictions under the appropriate
circumstances.” De Long v. Hennessey, 912 F.2d 1144, 1147 (9th Cir. 1990) (alteration omitted)
(citing Tripati v. Beaman, 878 F.2d 351, 352 (10th Cir. 1989)).2 “Pursuant to the All Writs Act,
28 U.S.C. § 1651(a), ‘enjoining litigants with abusive and lengthy litigation histories is one such
restriction’ that courts may impose.” Ringgold-Lockhart v. Cnty. of L.A., 761 F.3d 1057, 1061
(9th Cir. 2014) (quoting De Long, 912 F.2d at 1147). Courts, however, should rarely resort to
this power because of its potential burden on the litigant’s constitutional right of access to the
court system. Id. at 1061–62.

        The Ninth Circuit allows the imposition pre-filing restrictions only if a court: “(1) give[s]
litigants notice and an opportunity to oppose the order before it is entered; (2) compile[s] an
adequate record for appellate review, including a listing of all the cases and motions that led the
district court to conclude that a vexatious litigant order was needed; (3) make[s] substantive
findings of frivolousness or harassment; and (4) tailor[s] the order narrowly so as to closely fit
the specific vice encountered.” Id. at 1062 (alteration and internal quotation marks omitted).
The first two requirements are procedural, while the latter two are substantive. Id. In
considering the substantive requirements, the Ninth Circuit has looked to five factors
enumerated by the Second Circuit:

            (1) the litigant’s history of litigation and in particular whether it entailed vexatious,
            harassing, or duplicative suits; (2) the litigant’s motive in pursuing the litigation, for
            example, whether the litigant had a good faith expectation of prevailing; (3) whether the
            litigant is represented by counsel; (4) whether the litigant has caused unnecessary expense
            to the parties or placed a needless burden on the courts; and (5) whether other sanctions
            would be adequate to protect the courts and other parties.

2
  Under the Central District of California Local Rules, a court in this district may, at its
discretion, rely on California state law in determining whether a party is a vexatious litigant. See
L.R. 83-8.4; Ringgold-Lockhart, 761 F.3d at 1061 n.1. Here, the Court relies on the federal
standards in determining whether Plaintiff is a vexatious litigant.

CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 4 of 6
  Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 5 of 6 Page ID #:936

                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-3691 PSG (ASx)                                      Date   July 28, 2020
 Title          Tina Marie Bradford v. Los Angeles County Office of Education et al.


Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1051 (9th Cir. 2007) (quoting Safir v. U.S.
Lines, Inc., 792 F.2d 19, 24 (2d Cir. 1986)).

         C.      Discussion

        The Court turns to the third factor, which requires the Court to make substantive findings
of frivolousness or harassment, and finding it dispositive does not reach the other factors. See
Ringgold-Lockhart, 761 F.3d at 1064; De Long, 912 F.2d at 1148. “To determine whether the
litigation is frivolous, district courts must look at both the number and content of the filings as
indicia of the frivolousness of the litigant’s claims.” Ringgold-Lockhart, 761 F.3d at 1064
(internal quotation marks omitted). The “number” inquiry asks whether the amount of
complaints filed is inordinate. Id.; De Long, 912 F.3d at 1148. The content inquiry asks also
whether the plaintiff’s claims are “patently without merit”; litigiousness on its own is
insufficient. See Ringgold-Lockhart, 761 F.3d at 1064; Molski, 500 F.3d at 1059. A finding of
harassment requires that a litigant’s filings “show a pattern of harassment.” Ringgold-Lockhart,
761 F.3d at 1064 (quoting De Long, 912 F.3d at 1148). Finally, courts should also consider
whether other, less restrictive options, are adequate to protect the court and parties. Id.

        The Court concludes that it is inappropriate to deem Plaintiff a vexatious litigant at this
time. The record before the Court includes a worker’s compensation judgment and Plaintiff’s
numerous appeals from that adverse judgment against her; and one other state court action in
which a demurrer was granted against her. On this record, the Court is not convinced that the
number of complaints Plaintiff has filed is “inordinate.” See id. (citing Molski, 500 F.3d at 1060
(roughly 400 similar cases); Wood v. Santa Barbara Chamber of Commerce, Inc., 705 F.2d
1515, 1523, 1526 (9th Cir. 1983) (thirty-five actions filed in 30 jurisdictions); In re Oliver, 682
F.2d 443, 444 (3d Cir. 1982) (more than fifty frivolous cases); In re Green, 669 F.2d 779, 781
(D.C. Cir. 1981) (per curiam) (between 600 and 700 complaints)). There is not sufficient
evidence of a pattern of harassment. Moreover, other less severe remedies may be available to
deter this conduct. See id. at 1065.

         In sum, the Court DENIES LACOE’s motion to deem Plaintiff a vexatious litigant at this
time.

III.     Conclusion




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 5 of 6
  Case 2:20-cv-03691-PSG-AS Document 31 Filed 07/28/20 Page 6 of 6 Page ID #:937

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 20-3691 PSG (ASx)                                      Date   July 28, 2020
 Title          Tina Marie Bradford v. Los Angeles County Office of Education et al.

       For the foregoing reasons, the Court DENIES LACOE’s motion to deem Plaintiff a
vexatious litigant. The Court GRANTS Defendants’ motions to dismiss Plaintiff’s complaint.
This order closes the case.

         IT IS SO ORDERED.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                                Page 6 of 6
